Filed 10/23/13 P. v. Allen CA2/7
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B248273

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. KA100861)
          v.

NICK ASHLEY ALLEN,

          Defendant and Appellant.



          APPEAL from a judgment of the Superior Court of Los Angeles County,
Douglas Sortino, Judge. Affirmed.
          Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
          No appearance for Plaintiff and Respondent.




                                    ___________________________________
       In February 2013 Nick Ashley Allen was charged in an amended felony complaint
with identity theft (Pen. Code, § 530.5, subd. (a))1 and receiving stolen property (§ 496,
subd. (a)) with special allegations he had suffered one prior serious or violent felony
conviction within the meaning of the three strikes law (§§ 667, subds. (b)-(i); 1170.12,
subds. (a)-(d)) and had served one separate prison term for a felony (§ 667.5, subd. (b)).
Represented by counsel, Allen pleaded not guilty and denied the special allegations.
       On March 25, 2013 Allen waived his rights to a preliminary hearing and to a jury
trial and entered a negotiated plea of no contest to identity theft with an admission of the
prior strike allegation, orally and in writing, in return for an aggregate state prison
sentence of four years and dismissal of the remaining count and special allegation. At the
time he entered his plea, Allen was advised of his constitutional rights and the nature and
consequences of the plea, which Allen stated he understood. Defense counsel joined in
the waivers of Allen’s constitutional rights. The trial court expressly found Allen’s
waivers and plea were voluntary, knowing and intelligent.
       The trial court sentenced Allen to a four-year state prison term, consisting of the
two-year middle term doubled under the three strikes law in accordance with the plea
agreement. The court awarded Allen presentence custody credit of 101 days (51 actual
days and 50 days of conduct credit). The court ordered Allen to pay a $40 court security
fee, a $30 criminal conviction assessment and a $280 restitution fine. The court imposed
and suspended a parole revocation fine pursuant to section 1202.45. The remaining count
and special allegation were dismissed pursuant to the plea agreement.
       Allen filed a timely notice of appeal on which he checked the preprinted box
challenging “the validity of the plea or admission”; he claimed he was coerced into
accepting the plea agreement and his counsel provided ineffective assistance. The trial
court granted Allen’s request for a certificate of probable cause without explanation and,



1
       Statutory references are to the Penal Code.
                                               2
from our perspective, with no basis in the record. We appointed counsel to represent
Allen on appeal.
       After examination of the record, counsel filed an opening brief in which no issues
were raised. On July 16, 2013 we advised Allen he had 30 days within which to
personally submit any contentions or issues he wished us to consider. We have received
no response to date.
       We have examined the entire record and are satisfied Allen’s attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.) The
record fails to support Allen’s claim his plea was not knowing, voluntary and intelligent.
The record also fails to demonstrate defense counsel provided ineffective assistance at
any time during the proceedings in the trial court. (Strickland v. Washington (1984)
466 U.S. 668, 686 [104 S.Ct. 2052, 80 L.Ed.2d 674].)
       The judgment is affirmed.




                                                 PERLUSS, P. J.

       We concur:



              ZELON, J.



              SEGAL, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                             3